Citation Nr: 1818698	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to medications taken for a service-connected left shoulder condition.

2.  Entitlement to service connection for gastritis/gastroesophageal reflux disease (GERD), to include as secondary to medications taken for service-connected left shoulder condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from August 1987 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran requested a hearing in his July 2014 substantive appeal; however, the Veteran failed to appear for a hearing in September 2017.  As the Veteran has not filed a motion for a new hearing, the Board considers the request withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in November 2012, where the examiner opined that the Veteran's diagnosed gastritis was less likely than not related to service.  The examiner explained that although the Veteran's service treatment records (STRs) showed treatment for gastritis, the Veteran had no symptoms at discharge.  More importantly, the examiner explained that gastritis can be caused by irritation due to certain medications.  The Veteran contends that this gastritis/GERD is secondary to the medications he is taking for his service-connected left shoulder disability.  Therefore, a remand is necessary for addendum opinion to determine whether the Veteran's gastritis/GERD is related to his in-service treatment for gastritis and whether his prescribed medications have caused or aggravated his gastritis/GERD.  

Additionally, the Veteran has been diagnosed with sleep apnea.  See July 2011 Private Medical Record.  The Veteran contends that his sleep apnea was caused or aggravated by medication for his left shoulder condition.  There is no medical opinion as to whether the Veteran's sleep apnea was caused or aggravated by his prescribed medications for his service-connected left shoulder disability.  Moreover, the Veteran has not undergone a VA examination to determine the etiology of his sleep apnea, although there is an indication that the condition has been caused or aggravated by his service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA or adequately identified private treatment records relevant to the matter on appeal and associate the same with the claims file.

2.  Thereafter, obtain an addendum opinion from a qualified clinician as to the nature and etiology of the Veteran's gastritis/GERD.  The claims file must be reviewed by the clinician.  If the reviewing clinician determines that physical examination of the Veteran is necessary to render the requested opinions, such should be accomplished. 

The reviewing clinician should provide opinions on the following: 

a.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's gastritis/GERD had its onset in service or is otherwise related to service? 

b.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's gastritis/GERD was caused by the medications prescribed for his service-connected left shoulder disability?

c.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's gastritis/GERD was aggravated beyond the natural progression of the condition by the medications prescribed for his service-connected left shoulder disability? 

3.  After the development requested in item #1 is completed, obtain an opinion from a qualified clinician as to the nature and etiology of the Veteran's sleep apnea.  The claims file must be reviewed by the clinician.  If the reviewing clinician determines that physical examination of the Veteran is necessary to render the requested opinions, such should be accomplished. 

The reviewing clinician should provide opinions on the following: 

a.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea had its onset in service or is otherwise related to service? 

b.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea was caused by medications prescribed for his service-connected left shoulder disability?

c.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea was aggravated beyond the natural progression of the condition by medications prescribed for his service-connected left shoulder disability?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may result in clarification being requested).

4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow them the opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


